Citation Nr: 0805999	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-28 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome as secondary to service connected hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to April 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007, 
the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The U.S. Court 
of Appeals for Veterans Claims held that the Board errs if it 
fails to ensure compliance with its remand orders.

The Board's January 2007 Remand requested that the veteran be 
scheduled for an examination by an appropriate physician to 
determine the likely etiology of his chronic fatigue 
syndrome, and specifically whether it was caused or 
aggravated by his service connected hepatitis.  The examiner 
was specifically to comment on the apparently conflicting 
opinions by the June 2002 VA examiner and in the September 
2002 statement by the veteran's private physician, and to 
explain the rationale for all opinions given.  In the report 
of the August 2007 VA examination that was conducted pursuant 
to the Board's remand, the examiner did not comment on the 
conflicting opinions.  Furthermore, the examiner did not 
clearly explain the rationale for the opinion offered; what 
the opinion suggests is: (a) That the veteran's service 
connected hepatitis is hepatitis A or hepatitis B; (b) That 
the record is inconclusive that the veteran has hepatitis B, 
and that hepatitis A does not cause chronic infection (and by 
inference only that a service connected hepatitis did not 
cause or aggravate the chronic fatigue syndrome); and (c) 
that sometime after service (between 2002 and 2007) the 
veteran contracted hepatitis C which "can contribute to 
fatigue".  

Based on the August 2007 VA examination, a September 2007 
supplemental statement readjudicated the matter finding, in 
essence, that the veteran's chronic fatigue developed due to 
hepatitis C which is not service connected.  Significantly, 
there has been no formal adjudication of the matter of 
service connection for hepatitis C (such adjudication by SSOC 
would be improper).  The matter is complicated by the fact 
that when the RO awarded service connection for hepatitis 
(April 1990 rating decision), the disability was simply 
characterized as hepatitis, with no further qualification as 
to the type (i.e., A, B, C) of hepatitis was found to be 
service connected.  The service connected hepatitis has 
remained so characterized (i.e., simply as hepatitis - with 
no further qualification to date).  In light of the current 
status of the medical evidence (and the RO's determination 
relying on the evidence), this has now become a critical 
matter that must be resolved.  

Accordingly, the case to the RO for the following:

1.  The RO should arrange for any further 
development deemed necessary, and make a 
formal determination (rating decision) 
clarifying the type (i.e., A, B, or C -or 
some combination of these three) of 
hepatitis that is deemed to be service 
connected (and the hepatitis should be so 
characterized in the listing of service 
connected disabilities on the rating 
decision document).  The veteran should be 
advised of the determination and afforded 
the opportunity to contest it (by appeal), 
if he so desires.  

2.  The veteran's claims file should then 
(after the action ordered above) be 
returned to the VA physician who examined 
the veteran in August 2007 for review and 
an opinion that supplements and clarifies 
the opinion offered in August 2007 in 
response to the question as to whether the 
veteran's service connected hepatitis 
caused or aggravates his chronic fatigue 
syndrome.  The physician should note the 
explanation above as to why this matter 
has been remanded, and should explain in 
detail rather than leaving to inference 
the rationale for the opinion given in 
August 2007.  The physician must 
specifically comment on the apparently 
conflicting opinions by the June 2002 VA 
examiner and in the September 2002 
statement by the veteran's private 
physician.  If the physician who conducted 
the August 2007 examination and provided 
the opinion therein is unavailable to 
provide this clarifying opinion, the 
claims file should be forwarded to another 
appropriate physician for such purpose.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the veteran and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

